 
Exhibit 10.2
 
LEXICON PHARMACEUTICALS, INC.
NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN


This Plan initially was established as the 2000 Non-Employee Directors’ Stock
Option Plan, effective as of April 12, 2000 (the “Initial Plan”).  The Initial
Plan is hereby amended and restated in its entirety and renamed the Non-Employee
Directors’ Stock Option Plan, effective as of its adoption by the Board subject
to approval by the Company’s stockholders.  The terms of this Plan shall
supersede the terms of Initial Plan in their entirety.
 
1.           PURPOSES.
 
(a)           ELIGIBLE OPTION RECIPIENTS. The persons eligible to receive
Options are the Non-Employee Directors of the Company.


(c)           AVAILABLE OPTIONS. The purpose of the Plan is to provide a means
by which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.


(d)           GENERAL PURPOSE. The Company, by means of the Plan, seeks to
retain the services of its Non-Employee Directors, to secure and retain the
services of new Non-Employee Directors and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.


2.           DEFINITIONS.


(a)           “AFFILIATE” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.


(b)           “ANNUAL GRANT” means an Option granted annually to all
Non-Employee Directors who meet the specified criteria pursuant to subsection
6(b) of the Plan.


(c)           “ANNUAL MEETING” means the annual meeting of the stockholders of
the Company.


(d)           “BOARD” means the Board of Directors of the Company.


(e)           “CODE” means the Internal Revenue Code of 1986, as amended.


(f)           “COMMON STOCK” means the common stock, par value $.001 per share,
of the Company.


(g)           “COMPANY” means Lexicon Pharmaceuticals, Inc., a Delaware
corporation.


(h)           “CONSULTANT” means any person other than a Director or Employee
who is engaged by the Company or an Affiliate to render consulting or advisory
services and who is compensated for such services.


(i)           “CONTINUOUS SERVICE” means that the Optionholder’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. The Optionholder’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Optionholder
renders such service, provided that there is no interruption or termination of
the Optionholder’s Continuous Service. For example, a change in status from a
Non-Employee Director of the Company to a Consultant of an Affiliate or an
Employee of the Company will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
1

--------------------------------------------------------------------------------




(j)           “DIRECTOR” means a member of the Board of Directors of the
Company.


(k)           “DISABILITY” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.


(l)           “EMPLOYEE” means any person employed by the Company or an
Affiliate. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.


(m)           “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended.


(n)           “FAIR MARKET VALUE” means, as of any date, the value of the Common
Stock determined as follows:


(i)           If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq Stock Market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.


(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board in such manner as it
deems appropriate and as is consistent with the requirements of section 409A of
the Code.


(o)           “INITIAL GRANT” means an Option granted to a Non-Employee Director
who meets the specified criteria pursuant to subsection 6(a) of the Plan.


(p)           “NON-EMPLOYEE CHAIRMAN” means a Non-Employee Director serving as
chairman of the Board.


(q)           “NON-EMPLOYEE DIRECTOR” means a Director who is not an Employee.


(r)           “OPTION” means an option to purchase Common Stock granted pursuant
to the Plan.


(s)           “OPTION AGREEMENT” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.


(t)           “OPTIONHOLDER” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.


2

--------------------------------------------------------------------------------


(u)           “PLAN” means this Lexicon Pharmaceuticals, Inc. Non-Employee
Directors’ Stock Option Plan.


(v)           “RULE 16B-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.


(w)           “SECURITIES ACT” means the Securities Act of 1933, as amended.


3.           ADMINISTRATION.


(a)           ADMINISTRATION BY BOARD. The Board shall administer the Plan.  The
Board may not delegate administration of the Plan to a committee.


(b)           POWERS OF BOARD. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:


(i)           To determine the provisions of each Option to the extent not
specified in the Plan.


(ii)           To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.


(iii)           To amend the Plan or an Option as provided in Section 12.


(iv)           Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company that are not in conflict with the provisions of the Plan.


(c)           EFFECT OF BOARD’S DECISION. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.


4.           SHARES SUBJECT TO THE PLAN.


(a)           SHARE RESERVE. Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate one million, two
hundred thousand (1,200,000) shares of Common Stock.


(b)           REVERSION OF SHARES TO THE SHARE RESERVE. If any Option shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such
Option shall revert to and again become available for issuance under the
Plan.  For clarity, shares subject to an Option that are not delivered to an
Optionholder because (i) such Optionholder’s right to purchase such shares are
surrendered in payment of the exercise price for other shares subject to such
Option in a “net exercise,” or (ii) such shares are withheld in satisfaction of
the withholding of taxes incurred in connection with the exercise of such
Option, the shares so surrendered or withheld shall not remain available for
subsequent issuance under the Plan.


3

--------------------------------------------------------------------------------


(c)           SOURCE OF SHARES. The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.


5.           ELIGIBILITY.


The Options as set forth in section 6 automatically shall be granted under the
Plan to all Non-Employee Directors.


6.           NON-DISCRETIONARY GRANTS.


(a)           INITIAL GRANTS. Without any further action of the Board, each
person who is elected or appointed for the first time to be a Non-Employee
Director automatically shall, upon the date of his or her initial election or
appointment to be a Non-Employee Director, be granted an Initial Grant to
purchase Thirty Thousand (30,000) shares of Common Stock on the terms and
conditions set forth herein.


(b)           ANNUAL GRANTS. Without any further action of the Board, on the day
following each Annual Meeting, (i) each person who is then a Non-Employee
Director, but is not serving as Non-Employee Chairman, and has been a
Non-Employee Director for at least six (6) months, automatically shall be
granted an Annual Grant to purchase Ten Thousand (10,000) shares of Common Stock
and (ii) the person, if any, who is then Non-Employee Chairman, and has been a
Non-Employee Director for at least six (6) months, automatically shall be
granted an Annual Option to purchase Twenty Thousand (20,000) shares of Common
Stock, each such Option to be granted on the terms and conditions set forth
herein.


7.           OPTION PROVISIONS.


Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:


(a)           TERM. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.


(b)           EXERCISE PRICE. The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.


(c)           CONSIDERATION. The purchase price of stock acquired pursuant to an
Option may be paid, to the extent permitted by applicable statutes and
regulations, in any combination of (i) cash or check, (ii) delivery to the
Company of other Common Stock, or (iii) surrender of Optionholder’s right to
purchase shares subject to such Option (valued, for such purposes, as the Fair
Market Value of such surrendered shares on the date of exercise less the
exercise price for such surrendered shares) in payment of the exercise price for
other shares subject to such Option in a “net exercise” of such Option.


(d)           TRANSFERABILITY. An Option is not transferable, except (i) by will
or by the laws of descent and distribution, (ii) by instrument to an inter vivos
or testamentary trust, in a form accepted by the Company, in which the Option is
to be passed to beneficiaries upon the death of the trustor (settlor) and (iii)
by gift, in a form accepted by the Company, to a member of the “immediate
family” of the Optionholder as that term is defined in 17 C.F.R. 240.16a-1(e).
In addition, the Optionholder may, by delivering written notice to the Company,
in a form satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be entitled to exercise the
Option.
4

--------------------------------------------------------------------------------




(e)           VESTING. Options shall vest as follows:


(i)           Initial Grants shall provide for vesting of 1/60th of the shares
subject to the Option each month after grant for five (5) years after the date
of the grant.


(ii)           Annual Grants shall provide for vesting of 1/12th of the shares
subject to the Option each month after grant for twelve (12) months after the
date of the grant.


(f)           TERMINATION OF CONTINUOUS SERVICE. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date six (6)
months following the termination of the Optionholder’s Continuous Service, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.


(g)           EXTENSION OF TERMINATION DATE. If the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in subsection
7(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.


(h)           DISABILITY OF OPTIONHOLDER. In the event an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.


(i)           DEATH OF OPTIONHOLDER. In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the three-month period after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (A) the date eighteen (18)
months following the date of death or (B) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.


8.           COVENANTS OF THE COMPANY.


(a)           AVAILABILITY OF SHARES. During the terms of the Options, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Options.


5

--------------------------------------------------------------------------------


(b)           SECURITIES LAW COMPLIANCE. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell shares of
Common Stock upon exercise of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any stock issued or issuable pursuant to any such
Option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Options unless and until such authority is obtained.


9.           USE OF PROCEEDS FROM STOCK.


Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.
 
10.           MISCELLANEOUS.


(a)           STOCKHOLDER RIGHTS. No Optionholder shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Option unless and until such Optionholder has satisfied all
requirements for exercise of the Option pursuant to its terms.


(b)           NO SERVICE RIGHTS. Nothing in the Plan or any instrument executed
or Option granted pursuant thereto shall confer upon any Optionholder any right
to continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.


(c)           INVESTMENT ASSURANCES. The Company may require an Optionholder, as
a condition of exercising or acquiring stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder’s own account and
not with any present intention of selling or otherwise distributing the
stock.  The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (iii) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or (iv)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.


(d)           WITHHOLDING OBLIGATIONS. The Optionholder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.
6

--------------------------------------------------------------------------------




11.           ADJUSTMENTS UPON CHANGES IN STOCK.


(a)           CAPITALIZATION ADJUSTMENTS. If any change is made in the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and number of securities subject to the Plan pursuant
to subsection 4(a) and to be granted as nondiscretionary Options specified in
Section 5, and the outstanding Options will be appropriately adjusted in the
class(es) and number of securities and price per share of stock subject to such
outstanding Options. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. For clarity, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.


(b)           DISSOLUTION OR LIQUIDATION. In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to such event.


(c)           ASSET SALE, MERGER, CONSOLIDATION OR REVERSE MERGER.


(i)           In the event of (i) a sale, lease or other disposition of all or
substantially all of the assets of the Company, (ii) a merger or consolidation
in which the Company is not the surviving corporation or (iii) a reverse merger
in which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then any surviving corporation or acquiring corporation shall assume
any Options outstanding under the Plan or shall substitute similar Options
(including an option to acquire the same consideration paid to the stockholders
in the transaction described in this subsection 11(c) for those outstanding
under the Plan).


(ii)           In the event any surviving corporation or acquiring corporation
refuses to assume such Options or to substitute similar Options for those
outstanding under the Plan, then the vesting of such Options and the vesting of
any shares of Common Stock acquired pursuant to such Options shall be
accelerated in full, and the Options shall terminate if not exercised at or
prior to such event.


(iii)           In the event any surviving corporation or acquiring corporation
assumes such Options or substitutes similar Options for those outstanding under
the Plan but the Optionholder is not elected or appointed to the board of
directors of the surviving corporation or acquiring corporation at the first
meeting of such board of directors after such change in control event, then the
vesting of such Options and the vesting of any shares of Common Stock acquired
pursuant to such Options shall be accelerated by eighteen (18) months on the day
after the first meeting of the board of directors of the surviving corporation
or acquiring corporation.


7

--------------------------------------------------------------------------------


(iv)           In the event any surviving corporation or acquiring corporation
assumes such Options or substitutes similar Options for those outstanding under
the Plan and the Optionholder is elected or appointed to the board of directors
of the surviving corporation or acquiring corporation at the first meeting of
such board of directors after such change in control event, then the vesting of
such Options and the vesting of any shares of Common Stock acquired pursuant to
such Options shall not be accelerated.


12.           AMENDMENT OF THE PLAN AND OPTIONS.


(a)           AMENDMENT OF PLAN. The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or other
securities exchange listing requirements.


(b)           STOCKHOLDER APPROVAL. The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval.


(c)           NO IMPAIRMENT OF RIGHTS. Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.


(d)           AMENDMENT OF OPTIONS. The Board at any time, and from time to
time, may amend the terms of any one or more Options; provided, however, that
the rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.


13.           TERMINATION OR SUSPENSION OF THE PLAN.


(a)           PLAN TERM. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the Board or
approved by the stockholders of the Company, whichever is earlier. No Options
may be granted under the Plan while the Plan is suspended or after it is
terminated.


(b)           NO IMPAIRMENT OF RIGHTS. Suspension or termination of the Plan
shall not impair rights and obligations under any Option granted while the Plan
is in effect except with the written consent of the Optionholder.


14.           EFFECTIVE DATE OF PLAN.


The Plan shall become effective as determined by the Board, but no Option shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.
 
15.           CHOICE OF LAW.


All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.
 
8 

--------------------------------------------------------------------------------



 